 Case 5:17-cv-01860-ODW-ADS Document 69 Filed 08/21/20 Page 1 of 2 Page ID #:3582



 1

 2

 3

 4

 5

 6

 7

8                              UNITED STATES DISTRICT COURT

 9                           CENTRAL DISTRICT OF CALIFORNIA

10

11   BRADLEY DAVID JOHNSON,                       Case No. 5:17-01860 ODW (ADS)

12                              Petitioner,

13                              v.                ORDER ACCEPTING
                                                  REPORT AND RECOMMENDATION OF
14   STU SHERMAN,                                 UNITED STATES MAGISTRATE JUDGE
                                                  AND DISMISSING CASE
15                              Respondent.

16

17         Pursuant to 28 U.S.C. § 636, the Court has reviewed the Petition, Respondent’s

18   Answer, Petitioner’s Reply, and all related filings, along with the Report and

19   Recommendation of the assigned United States Magistrate Judge dated May 14, 2020

20   [Dkt. No. 59], and Petitioner’s Objections to Report and Recommendation [Dkt.

21   No. 68]. Further, the Court has engaged in a de novo review of those portions of the

22   Report and Recommendation to which objections have been made.

23         Accordingly, IT IS HEREBY ORDERED:

24         1.     The United States Magistrate Judge’s Report and Recommendation [Dkt.
 Case 5:17-cv-01860-ODW-ADS Document 69 Filed 08/21/20 Page 2 of 2 Page ID #:3583



 1              No. 59] is accepted;

 2        2.    The Petition is dismissed with prejudice; and

 3        3.    Judgment is to be entered accordingly.

 4

 5   DATED: August 21, 2020            ____________________________________
                                       THE HONORABLE OTIS D. WRIGHT, II
 6                                     United States District Judge

 7

8

 9

10

11

12

13

14

15

16

17

18

19

20

21

22

23

24



                                              2
